Rugg, C.J.
This case comes before us on a petition (improperly termed in its title motion) for leave to file claim as creditor against a voluntary association now in the hands of receivers. The petition sets out facts tending to show that there is an indebtedness due to the petitioner from the voluntary association and through inadvertence that claim has not been presented for proof within the time fixed by order of court. The prayers of the petition are that leave be given to file the claim, that a master be appointed for hearing the evidence as to the claim and to ascertain the amount due thereon, and that the receivers be ordered to pay the amount found to be due. on the claim, and for other relief. Leave to file the petition was granted. The cause then was referred to a master under a rule which required him to hear the parties and their evidence and report his findings to the court together with such facts and questions of law as either party might request on the petition for leave to file the claim. The true interpretation of this rule is that the master was to hear all issues arising under the petition and to make findings as to the nature, *89extent and amount of the claim of the petitioner, provided such claim was found to exist.
The contention of the petitioner, that the master was required upon his request to report the evidence on which he based his finding that up to a certain time the petitioner had no intention of looking to the defendants for his compensation but intended to look exclusively to another person, cannot be sustained. Daniels v. Daniels, 240 Mass. 380, 384. The amount due upon the claim was a pure question of fact. There was no violation of Rule 90 of the Superior Court (1932). Without dealing in detail with the objections to the master’s report, it is enough to say that the judge committed no error of law in entering the interlocutory decree overruling those objections and confirming the report. The trial judge was under no obligation to recommit the report to the master for further hearing or for report of the evidence, and was entirely justified in proceeding to final decree upon the facts therein found. The findings of the master in these circumstances must be accepted as true. Glover v. Waltham Laundry Co. 235 Mass. 330, 334. The final decree as entered in the Superior Court was right. It is to be modified, however, by taxing the costs of this appeal against the petitioner, and as so modified it is

Affirmed.